DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 01/12/2021. Claims 1-3, 5, 8, and 11-13 have been amended. Claim 15 has been cancelled. Claim 21 has been newly added. Claims 1-14 and 16-21 are pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
(1)Applicant’s arguments regarding 35 U.S.C. 101 are persuasive. The rejections of claims 13-20 under 35 U.S.C. 101 have been withdrawn.
(2)Applicant’s arguments with respect to claim(s) 1 and 11 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(3) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrero (US 2005/0020259), hereinafter Herrero in view of Jacobs et al. (US 2012/0329521), hereinafter Jacobs, and further in view of Chang et al. (US 2016/0140194), hereinafter Chang.
Regarding claims 1 and 11 taking claim 11 as exemplary, Herrero teaches a computer system for just-in-time data migration in a live system, the computer system comprising: 
a bus system (Herrero, [0012], interconnection networks); 
a storage device connected to the bus system, wherein the storage device stores program instructions (Herrero, [0011], server; Note – a storage media storing program instructions is an inherent property of a computer server); and 
a processor connected to the bus system, wherein the processor is communicatively coupled with a client device and with a new target system, and wherein the processor executes the program instructions to (Herrero, [0011], server; Note – a processor that executes program instructions is an inherent property of a computer server): 
indicate changes in a subscription that include structure, syntax, semantic, and identifier changes in data corresponding to the subscription to the new target system (Herrero, [0017], [0019], [0044], [0078], [0079], [0096], [0098]); 
receive, from the client device, a request to run a subscription operation on the new target system, the subscription operation corresponding to the subscription on the new target system;
determine whether the subscription operation requires related subscription data from a legacy system; 
transform the related subscription data required for the subscription operation just-in-time to support just-in-time migration of the related subscription data required for the subscription operation from the legacy system to the new target system (Herrero, [0117], [0119], in step 45, a message is sent back to the requesting node (HLR-NEW within this embodiment) that contains part or all the content of said register (23). If said answer message sent in step 45 from the HLR-OLD to the HLR-NEW contains: all the content of said register (23), or just all or part of personalization data (PD1), or just all or part of subscription data (SD1), or any combination thereof; is an implementation matter that can depend on several factors; [0122], [0124]) in response to determining that the subscription operation requires the related subscription data from the legacy system; and 
run the subscription operation on the new target system generating a new identifier for the subscription while referencing the related subscription data being migrated just-in-time from the legacy system (Herrero, [0057], The new home server will, upon reception of the answer message from the management server, update 
Herrero does not explicitly teach wherein the processor is communicatively coupled with a client device and with a new target system; receive, from the client device, a request to run a subscription operation on the new target system, the subscription operation corresponding to the subscription on the new target system; determine whether the operation needs related subscription data from a legacy system and transform the related subscription data for the operation just-in-time to support just-in-time migration of the related subscription data from the legacy system to the new target system in response to determining that the operation does need the related subscription data from the legacy system, as claimed.
However, Herrero in view of Jacobs teaches wherein the processor (Herrero, [0011], processor of home server 11; Jacobs, [0026], service provider … B; Fig. 1) is communicatively coupled with a client device (Jacobs, [0042], users of the mobile radio device 101) and with a new target system (Jacobs, [0042], new service provider B; Herrero, [0013], new home server (for instance HLR[B])); 
receive, from the client device, a request to run a subscription operation on the new target system, the subscription operation corresponding to the subscription on the new target system (Jacobs, [0041], the change from the active subscription data SA of service provider A to the active subscription data SB of service provider B; [0042], Users of the mobile radio device 101 can initiate a change of the service provider when they make such a change. In this case, the new service provider 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herrero to incorporate teachings of Jacobs to include a client device and communicatively couple the client device to the new home server processor and the new home server (in Herrero). As such, a request from the client device to run a subscription on the new target system is received which triggers a subscription data migration operation. A person of ordinary skill in the art would have been motivated to combine the teachings of Herrero with Jacobs because it improves efficiency and security of the system disclosed in Herrero by providing a method for changing from a first subscription service provider to a second subscription service provider in a secured environment (Jacobs, [0006]).
The combination of Herrero and Jacobs does not explicitly teach determine whether the operation needs related subscription data from a legacy system and transform the related subscription data for the operation just-in-time to support just-in-time migration of the related subscription data from the legacy system to the new target system in response to determining that the operation does need the related subscription data from the legacy system, as claimed.
However, the combination of Herrero in view of Chang teaches determine whether the subscription operation requires related subscription data from a legacy system (Chang, [0026], The first data request indicates a required data stored 
transform the related subscription data required for the subscription operation just-in-time to support just-in-time migration of the related subscription data required for the subscription operation from the legacy system to the new target system in response to determining that the subscription operation requires the related subscription data from the legacy system (Chang, [0026], Step 303 is executed to retrieve, by the data migration system, the required data from the legacy storage system; [0027], step 304 is executed to copy, by the data migration system, the required data in the data migration system; Herrero, [0117], [0119], [0122], [0124]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herrero to incorporate teachings of Chang to determine if requested data is needed from a legacy storage system and migrate data from the legacy storage system to a new storage system when the requested data is missing from the new storage system. Migrating only requested data from a legacy system to a new system reduces network bandwidth needed and increases the data speed of migrating process (Chang, [0006]). A person of ordinary skill in the art would have been motivated to combine the teachings of Herrero with Chang to migrate data without suspending the storage system so that the accessing service is provided continuously, safely, stably and completely during the migration (Chang, [0030]).
Claim 1 has similar limitations as claim 11 and is rejected for the similar reasons.
Regarding claims 2 and 12 taking claim 2 as exemplary, the combination of Herrero, Jacobs, and Chang teaches all the features with respect to claim 1 as outlined above. The combination of Herrero further teach the method of claim 1 further comprising: responsive to the computer determining that the subscription operation does not need any related subscription data from the legacy system, running, by the computer, the operation on the new target system generating a new subscription identifier while identifying that legacy system data is unnecessary (Herrero, [0117], [0119]; Chang, [0026]; Note – when it’s determined that no data is missing from the new target system).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Herrero to incorporate teachings of Chang to determine if requested data is needed from a legacy storage system and no migration from legacy system is performed if it is determined that no data is needed from the legacy storage system. A person of ordinary skill in the art would have been motivated to combine the teachings of Herrero with Chang to migrate data without suspending the storage system so that the accessing service is provided continuously, safely, stably and completely during the migration (Chang, [0030]).
Claim 12 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claim 4, the combination of Herrero, Jacobs, and Chang teaches all the features with respect to claim 1 as outlined above. The combination of Herrero further teaches the method of claim 1 further comprising: setting, by the computer, a data migration flag to true for migrating the related subscription data from the legacy system to the new target system (Herrero, [0090]); and migrating, by the computer, just-in-time the related subscription data from the legacy system to the new target system (Herrero, [0042], If the mark is set, then a message is sent from the new home server to the old home server requesting to retrieve the subscriber data stored in said old home server related to said user;).  
Regarding claim 5, the combination of Herrero, Jacobs, and Chang teaches all the features with respect to claim 4 as outlined above. The combination of Herrero further teaches the method of claim 4, wherein the computer only migrates that portion of subscription data corresponding to the subscription operation on the subscription only when that particular portion of subscription data is needed and not before (Herrero, [0091], [0093], Other option for said trigger is to define one or a set of messages related to said user that can act as trigger for the migration procedure; [0094]; Fig.3).  
Regarding claim 6, the combination of Herrero, Jacobs, and Chang teaches all the features with respect to claim 1 as outlined above. The combination of Herrero further teaches the method of claim 1 further comprising: instructing, by the computer, the legacy system to remove an old identifier corresponding to the subscription from the legacy system (Herrero, [0045], the old home server can remove the subscriber data related to said user once they have been sent to the new home server); and instructing, by the computer, the new target system to generate the new identifier for the subscription (Herrero, [0078]; [0107]; the IMSI related to the new subscriber data (IMSI-2), the MSISDN related to the new subscriber data (MSISDN-2), or both).  
Regarding claim 7, the combination of Herrero, Jacobs, and Chang teaches all the features with respect to claim 1 as outlined above. The combination of Herrero further teaches the method of claim 1 further comprising: instructing, by the computer, the new target system to update a subscription offering endpoint hosting the subscription with the new identifier corresponding to the subscription (Herrero, [0098]-[0101]; Fig. 1, see CSCF; [0008]; [0015]).
Regarding claim 8, the combination of Herrero, Jacobs, and Chang teaches all the features with respect to claim 7 as outlined above. The combination of Herrero further teaches the method of claim 7 further comprising: instructing, by the computer, the subscription offering endpoint to perform the subscription operation on the subscription using the new identifier corresponding to the subscription (Herrero, [0098]-[0101]; Fig. 1, see CSCF).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Herrero, Jacobs, and Chang as applied to claim 1 above, and further in view of Pelletier et al. (US 2009/0262723), hereinafter Pelletier.
Regarding claim 9, the combination of Herrero teaches all the features with respect to claim 1 as outlined above. The combination of Herrero does not explicitly teach the method of claim 1, wherein the legacy system is a legacy notification system, and wherein the new target system is an open standards-based notification system, and wherein the legacy notification system utilizes custom protocols to communicate with a subscription offering endpoint, and wherein the open standards-based notification 
However, the combination of Herrero in view of Pelletier teaches the method of claim 1, wherein the legacy system is a legacy notification system, and wherein the new target system is an open standards-based notification system, and wherein the legacy notification system utilizes custom protocols to communicate with a subscription offering endpoint (Pelletier, [0044], This notification can be passed via a transmission protocol and/or interface 550 that can be proprietary), and wherein the open standards-based notification system utilizes open standard protocols to communicate with the subscription offering endpoint (Pelletier, [0044], This notification … or can be implemented using extensions to open standard protocols.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Herrero to incorporate teachings of Pelletier to use a self-defined protocol for one type of notification system and open standard protocol for another type of notification system. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Herrero with Pelletier because it improves efficiency and performance for the system disclosed in the combination of Herrero by providing notification information to indicate data that has been modified for real time access (Pelletier, [0044]). 

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Herrero, Jacobs, and Chang as applied to claim 1 above, and further in view of Siddiqui et al. (US 2018/0288077), hereinafter Siddiqui.
Regarding claim 10, the combination of Herrero teaches all the features with respect to claim 1 as outlined above. The combination of Herrero does not explicitly teach the method of claim 1, wherein the new identifier for the subscription is a cloud resource name that uniquely identifies the subscription, and wherein the new target system generates the cloud resource name from a concatenation of segments that identify the subscription, a location of the subscription, and a service the subscription belongs to, as claimed.
However, the combination of Herrero in view of Siddiqui teaches the new identifier for the subscription is a cloud resource name that uniquely identifies the subscription, and wherein the new target system generates the cloud resource name from a concatenation of segments that identify the subscription, a location of the subscription, and a service the subscription belongs to (Siddiqui, [0109], Customer_ID (e.g., attributes such as QoS level, permissions, access control information, cluster availability for the current service level, remediation settings, geographic location permitted for compute nodes within a selected cluster, notification schemes, etc.); [0018], a “subscriber” may be interpreted as a customer; [0042], cloud-based).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Herrero to incorporate teachings of Siddiqui to generate subscriber identifications using QoS . 

Allowable Subject Matter
Claims 3 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites “the method of claim 1 further comprising: performing, by the computer, a no-operation task on the new target system to trigger migration of other subscription data from the legacy system after the operation is complete by running the no-operation task within defined throttling limits and in batches to minimize system load, increase system performance, and reduce overall system stress caused by en masse data migration.”
The above-noted limitations, in combination with the other limitations of the claim are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claims 1 and 3 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 3 is allowable. Claim 21 is objected for the similar reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCI N WONG/Primary Examiner, Art Unit 2136